Citation Nr: 1726663	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

2. Entitlement to service connection for heart condition. 

3. Entitlement to service connection for a pulmonary disease to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits currently sought on appeal.

In September 2003, the Veteran appeared at a hearing before a now-retired Veterans Law Judge (VLJ) at the RO.  The Veteran also provided testimony at hearings held at an RO in March 1990 and August 1990.  A transcript from each of these hearings is associated with the Virtual claims file

In a June 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pneumonia.  The Board reportedly denied the claim in a 1990 decision that is not of record.  The current claim pertains to COPD.  As COPD is a new diagnosis not previously adjudicated, it is considered a new claim and new and material evidence is not necessary.  See Boggs v. Peake, 520 F.3d 1330, 1335-1336 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; rather, the two claims must be considered independently); Ephraim v. Brown, 82 F.3d 399, 402 (1996) (claims based on separate and distinct diagnosed diseases or injuries must be considered separate and distinct claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a heart disability in an April 2000 decision; reconsideration was not ordered.

2.  Evidence associated with the record since the April 2000 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.

2. The Veteran's heart disability is the result of a disease or injury in active service.

3. A pulmonary disease or disability, including COPD, is not the result of a disease or injury in active service.



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2016)

2. The criteria for service connection for a heart disability are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §3.303 (2016).

3. The criteria for service connection for a pulmonary disease to include COPD are not met.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.300(a), 3.303, 3.304, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

By way of background, the Veteran's service connection claim for a heart condition was originally denied in a June 1989 rating decision.  In June 1998, the Board determined that new and material evidence had been received and reopened the claim.  In April 2000, the Board issued a decision denying the reopened claim for service connection for a heard disability.  

Board decisions are final when issued, unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100; see 38 U.S.C.A. § 7104(b) (West 2014).  The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  Thus when considering a request to reopen a claim, the Board must first determine whether the evidence is new and material.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so determines, the claim is reopened and the Board must then evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Id.

"New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2016).

The evidence pertaining to the Veteran's claimed heart disability since the last final decision in April 2000, includes a favorable opinion from the Veterans Health Administration (VHA).  The prior denial was premised on the absence of a nexus between current heart disease and service.  The VHA opinion raises a reasonable probability of substantiating the claim.

The Veteran statements regarding exposure to tank fumes are consistent with his MOS as a tank mechanic.  These statements were not previously considered and relate to an unestablished fact necessary to prove the claim; namely whether the in service event occurred.  As such, the evidence is both new and material, and the Board finds that the reopening of this claim is warranted.

III. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Heart Condition

The Veteran contends that his current heart valve defect is related to strep infections and high fever in service.

With regards to the first element of service connection, current disability, records show that the Veteran has a current diagnosis of heart valve defect, thus the first element is met.

With regards to the second element of service connection, in-service incurrence or aggravation of a disease or injury, as noted above, he reported that he had strep infections and pneumonia in service, accompanied by a very high sustained fever that was aggravated by an allergic reaction to penicillin.  He indicated that he had a heart murmur upon discharge from service.

With regards to the third element of service connection, nexus, records indicate the Veteran had surgery in May 1987 with a diagnosis of mild muscle cell hypertrophy, focal slight interstitial fibrosis, right atrial appendage, and calcified aortic stenosis, leading to aortic valve replacement.

In March 1998, the Veteran's private physician, opined that in-service  pharyngitis, with a streptococcus isolate, was quite likely responsible for the Veteran's aortic valve disease.  The physician explained that gram positive cocci were one of the most common causes of valvular dysfunction in the pre-antibiotic era and due to the fact that the Veteran was allergic to penicillin, it was extremely probable that his Streptococcal exposure with recurrent infections in service was a result of his aortic disease and subsequent aortic valve replacement.

In February 1999, a VA examiner diagnosed a congenital bicuspid aortic valve; which resulted in aortic stenosis and aortic regurgitation when the Veteran was in his 50's.  He then opined that the strep infections when he was in his 20's did not contribute to aortic valve disease.  The examiner noted that if the pathology of the valve revealed evidence of rheumatic disease, he would be more inclined to postulate an association between strep infection and aortic valve disease.

In August 2016, the Board received above noted VHA opinion.  The cardiologist providing the opinion noted that the record contained a May 1987 surgical note that states that the Veteran's valve was "congenitally bicuspid..." as well as May 1987 pathology note that stating that "the configuration of the valve indicates this is a tricuspid valve." 

The examiner opined that in matters of morphology, a pathologist's opinion was "more certain evidence" than a surgeon's observations.  Thus, it was likelier that the valve was tricuspid rather than bicuspid.  Based on that finding, the examiner concluded that it is very likely that the functional disease leading to the surgery in 1987 was caused by the consequences of streptococcal pharyngitis in the 1950's, whereas if the valve had been bicuspid, the functional problems of the aortic valve arose from the natural history of a congenital abnormality and not streptococcal pharyngitis. 

The VHA opinion was not equivocal, was based on the relevant information, including the relevant in-service and post-service evidence.  Moreover, the examiner's explanations are thorough, and all inferences appear to follow from the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

Considering the Veteran's credible reports of in-service symptoms and treatment, along with the positive August 2016 VHA medical opinion, the evidence is at least in equipoise.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, when resolving reasonable doubt in his favor, the Board finds that the Veteran's heart condition is related to his active service.  Therefore, service connection for a heart condition is warranted.

B. Pulmonary Disease

The Veteran contends that he has COPD is a result of his exposure to asbestos and tank fumes during military service.

Records show that the Veteran has a current diagnosis of COPD, thus the first element of service connection is met.

With regards to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran has reported in-service exposure to fumes from tank engines.  This exposure is consistent with his MOS as a tank mechanic.  In addition, the Veteran's service treatment records are missing, likely destroyed in a 1973 fire; but morning reports indicate four hospitalizations in November 1957, December 1957, July 1958, and August 1958.  The Veteran reported that he had strep infections and pneumonia in service, accompanied by a very high sustained fever that was aggravated by an allergic reaction to penicillin.  He reported that the allergic reaction put him in a coma briefly.

With regards to the third element of service connection, outpatient treatment records from the Oklahoma City VA Medical Center show treatment for shortness of breath on exertion which flared up after starting construction on his home.  The records also shows a history of 20 pack year tobacco use and that he quit over 40 years ago.

In August 2016, the Board received a VHA medical opinion from a pulmonologist.  The examiner found no evidence of pulmonary disease that can be attributed to the Veteran's service including pneumonia, strep or otherwise, asbestos exposure or gasoline fumes he encountered as a mechanic in service.  This opinion was based on review of the Veteran's claims file, notably his 2009 CT scan, which showed no evidence of emphysema, asbestos related disease(interstitial fibrosis, mesothelioma, bronchogenic cancer) or bronchiectasis, his 20 pack year smoking history and subsequently abandonment of the habit over 40 years ago, two pulmonary function tests (PFTs) which should not be interpreted due to fact the Veteran's effort was felt to be inadequate on both occasions so results are suspect, and both asbestos exposure and gasoline fumes do not cause COPD.

The Board has considered the Veteran's statements concerning the etiology of his COPD.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the diagnosis of his symptoms and there cause are complex medical matters, and he lacks the requisite medical expertise to provide competent opinions on these matters.  See Jandreau at 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of COPD is ultimately far too complex a medical question to lend itself to the opinion of a layperson.

The VHA opinion is clear and unequivocal, and was based on the relevant information, including the relevant in-service and post-service evidence.  Moreover, the examiner's explanations are thorough, and all inferences appear to follow from the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In short, the Board finds the VHA opinion of high probative value.  There is no evidence of record showing that the Veteran's COPD manifested in service or is related to service.  Thus, regrettably, the preponderance of the evidence is against the claim, and service connection must be denied.  As such, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert at 55-57 (1990).


ORDER

1. Service connection for a heart disability is granted.

2. Service connection for a pulmonary disease, to include COPD, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


